Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kam (US 20060018504 A1) in view of Bertagni et al. (US 20040129492 A1) further in view of D’hoogh (WO 0174116 A2). 
             Regarding claim 1, with respect to Figures 1-3, Kam teaches a method of mounting a flat panel loudspeaker, the flat panel loudspeaker (fig.1-3; paragraphs 0001, 0011, 0017) comprising: 
             a speaker unit comprising a resonant panel, the resonant panel having a first composite material layer 2 in fig.1 [i.e., front surface] arranged to face outwardly in the surface when the flat [i.e., rear surface] opposite the front surface (fig. 1-3; paragraphs 0011, 0017, 0022), 
            wherein the front surface or the rear surface has defined therein desired figures 6 or characters 7 [i.e., at least one depression] extending inwardly within the resonant panel (fig. 1-3; paragraphs 17 and 120017, 0022, 0026), the method comprising: 
            locating the flat panel loudspeaker surface (paragraphs 0024, 0026). 
            However, Kam does not specifically teach mounting a flat panel loudspeaker in a mounting surface and locating the flat panel loudspeaker within a mounting opening provided in the mounting surface. Bertagni teaches mounting a flat panel loudspeaker in a mounting surface and locating the flat panel loudspeaker within a mounting opening provided in the mounting surface (abstract; fig.10, 16c; paragraphs 0012, 0083). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kam  by incorporating the feature of mounting a flat panel loudspeaker in a mounting surface and locating the flat panel loudspeaker within a mounting opening provided in the mounting surface  as taught by Bertagni in order to provide an efficient way of mounting a speaker panel.
           Kam further in view of Bertagni does not specifically teach tuning an audio response of the resonant panel of the flat panel loudspeaker by selectively filling in at least one depression. D’hoogh teaches tuning an audio response of the resonant panel of the flat panel loudspeaker by selectively filling in at least one depression (page 3, lines 27-31, page 9, lines 8-15). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kam in view of Bertagni  by incorporating the feature of tuning an audio response of the resonant panel of the flat panel loudspeaker by 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                                                                                                                                           /MD S ELAHEE/                                                                                                                                                                                                        MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
February 25, 2022